Case 2:18-cv-00295-JRG Document 434 Filed 08/24/20 Page 1 of 1 PageID #: 20658




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


   SAS INSTITUTE INC.                                §
                                                     §
                       Plaintiff,                    §
                                                     §
              v.                                     §
                                                     §        Case No. 2:18-cv-00295-JRG
   WORLD PROGRAMMING LIMITED                         §
   and LUMINEX SOFTWARE, INC.,                       §
                                                     §
                     Defendant.                      §

                        MINUTES FOR MOTIONS HEARING
               HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                   August 24, 2020

  OPEN: 1:39 p.m.                                                                ADJOURN: 2:31 p.m.
  ATTORNEYS FOR PLAINTIFF:                            See attached.

  ATTORNEYS FOR DEFENDANT:                            See attached.
  LAW CLERKS:                                         Taylor Mauze
                                                      Adrienne Dellinger
                                                      Lee Matalon

  COURT REPORTER:                                     Shelly Holmes, CSR-TCRR

  COURTROOM DEPUTY:                                   Jan Lockhart

  TIME             MINUTES
  1:39 p.m.        Court opened. Counsel announced ready for hearing.
                   The Court reset the Copyrightability Hearing to October 14, 2020.
  1:41 p.m.        The Court heard argument on the Opposed World Programming Limited's Motion for
                   Leave to Serve Deposition Upon Written Questions Subpoena on Luminex Software,
                   Inc. filed by World Programming Limited (Dkt. No. 418). Mr. Caldwell spoke on
                   behalf of Defendant. Mr. Millen spoke on behalf of Plaintiff.

  1:55 p.m.        The Court heard argument on the Motion for Leave to File Second Amended Complaint
                   filed by SAS Institute Inc. (Dkt. No. 210). Mr. Bennett argued on behalf of Plaintiff.
                   Mr. Everingham argued on behalf of Defendant.

  2:31 p.m.        The Court took the motions under advisement. Court adjourned.
